Citation Nr: 0124260	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-12 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from November 1945 to November 
1948, from April 1952 to June 1954, and from March 1956 to 
May 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1997 and 
May 1998 by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO) which denied 
entitlement to a disability rating greater than 40 percent 
for a service-connected lumbosacral strain, and denied the 
veteran's petition to reopen a claim for service connection 
for degenerative joint disease of the lumbar spine and 
cervical spine.  

In February 2000, the Board confirmed the denial of the 
petition to reopen a claim for service connection for 
degenerative joint disease of the lumbar spine and cervical 
spine, and remanded the claim for an increased rating for a 
lumbar strain.  The requested development has since been 
completed, and the claim is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The lumbar strain is severe in degree, but is not 
productive of ankylosis or pronounced intervertebral disc 
syndrome


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for a lumbar strain are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001). 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing entitlement to a higher rating have 
remained unchanged despite the recent change in the law with 
respect to duty to assist and notification requirements.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records and his post-
service treatment records.  His Social Security 
Administration records have also been obtained.  All relevant 
evidence identified by the veteran was obtained and 
considered.  

The veteran was afforded disability evaluation examinations 
to assess the severity of the disorders.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of examination reflect that the examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted examinations, and offered appropriate 
assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expenditure of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected lumbosacral strain.  His service medical 
records show that he was treated on several occasions for low 
back pain.  A record dated in October 1956 shows that he 
injured his back lifting an object.  He complained of having 
low back pain that ached like a toothache.  On examination, 
there was no radiation to the thigh or buttocks.  There was 
limitation of motion of all movements of the spine and spasm 
of the left paravertebral muscles.  The diagnosis was acute 
low back sprain.  

The veteran filed a claim for service connection for a back 
condition in April 1980.  The RO initially denied the claim 
in a decision of July 1980.  In a decision of September 1981, 
the RO granted service connection for a lumbosacral strain 
rated as 20 percent disabling, but denied service connection 
for disc degeneration of the cervical and lumbar spines.  In 
a decision of January 1986, the RO confirmed the 20 percent 
rating.  In April 1988, the Board confirmed the denial of 
service connection for arthritis of the spine, and denied 
entitlement to a rating higher than 20 percent for the 
service-connected lumbosacral strain.  

The veteran requested increased compensation in January 1990, 
but the claim was denied by the RO in May 1990.  In a 
decision of August 1991, the RO determined that no new and 
material evidence had been presented to reopen the claim for 
service connection for arthritis of the back.  In the same 
decision, the Board increased the rating for the service-
connected lumbosacral strain from 20 percent to 40 percent.  
The rating has remained at that level since that time.

The veteran requested increased compensation in July 1997.  
The RO denied that claim, and the veteran perfected this 
appeal.  As was noted above in the introduction, the Board 
determined in a decision of February 2000 that the veteran 
had not presented new and material evidence to reopen a claim 
for service connection for degenerative joint disease of the 
lumbosacral and cervical spines.  Therefore, the only issue 
remaining for appellate review is the claim for an increased 
rating for  the service-connected lumbosacral strain.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A low back disability may be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which provides that a noncompensable 
rating is warranted where a lumbosacral strain is productive 
of slight subjective symptoms only.  A 10 percent disability 
rating may be assigned where there is characteristic pain on 
motion.  A 20 percent rating is warranted where there is 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is warranted if the lumbosacral strain is severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  If there is complete 
loss of motion, Diagnostic Code 5289 provides that a 40 
percent rating is warranted if there is favorable ankylosis 
of the spine, and a 50 percent rating is warranted if there 
is unfavorable ankylosis of the spine.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Another potentially applicable provision is Diagnostic Code 
5293.  Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The pertinent evidence includes the report of an examination 
of the veteran's spine conducted by the VA in September 1997.  
The report shows that the veteran gave a history of injuries 
to his back in 1952 and 1956.  He said that there was no 
fracture and no surgery was done.  He reported that since the 
initial injury he had chronic pain in the lower back.  The 
pain sometimes radiated to the shoulders, neck, hips, knees 
and ankles.  He said that he experienced pain on a daily 
basis.  Lying supine was painful.  Lying on one side or the 
other side was less painful.  His sleep was disturbed by back 
pain.  He said that sitting was fairly comfortable except for 
prolonged sitting.  He experienced pain in the hips and knees 
when walking.  It was noted that he had gained considerable 
weight since leaving the military, going from 175 pounds to 
283 pounds.  He did not wear a back brace.  He said that it 
felt like his back was getting worse.  He had been advised 
not to have surgery.  

On objective examination, the veteran was unable to stand 
erect.  He stood with the lumbar spine slightly flexed 
forward.  It was uncertain whether there was fixed deformity.  
The musculature of the back was normal.  Forward flexion was 
limited to 60 degrees.  Backward extension was to 14 degrees.  
Left lateral flexion was to 12 degrees.  Right lateral 
flexion was to 7 degrees.  Rotation to the left was to zero 
degrees.  Rotation to the right was to 2 degrees.  The 
veteran reportedly experienced moderate pain on going through 
the ranges of motion.  Straight leg raising on the right 
caused pain in the hip at 18 degrees.  Straight leg raising 
on the left caused pain in the knee and hamstring at 23 
degrees.  Deep tendon reflexes were absent for both patella 
reflexes and Achilles reflexes bilaterally.  There was no 
loss of sensation to pain or touch in the feet.  X-rays of 
the lumbar spine revealed levoscoliosis with superimposed 
degenerative joint disease.  The diagnoses were (1) chronic 
low back pain status post remote injury; and (2) 
levoscoliosis with superimposed degenerative joint disease of 
the lumbar spine.  The examiner commented that the veteran 
had significant functional loss due to pain.  He further 
stated that the veteran's obesity contributed to his back 
problem.  

The veteran testified in support of his claim at a hearing 
held at the RO in October 1998.  He said that he injured his 
back in service and was treated at a hospital.  He also said 
that he reinjured it again in service when he tried to pick 
up a heavy truck axle.  He reported that he suffered from 
back pain and had to use a cane.  He said that he cannot do 
chores such as mowing the lawn.  He reported that all of his 
treatment was from a private orthopedic surgeon, but that he 
had been told that surgery was not an option.  

A letter from Steven Beranek, M.D., dated in February 2000 
shows that he had treated the veteran for severe lumbar 
spondylosis.  He concluded that, based on the AMA guidelines, 
the veteran is one hundred percent totally disabled and 
eliminated from any gainful employment.  He said that this 
was based on the veteran's compete loss of forward flexion 
and rotational and lateral bending of the lumbar spine, his 
ambulatory status which was limited to three blocks, and his 
persistent need for a cane.  The doctor noted that the 
veteran's X-rays showed severe lumbar spondylosis with 
degenerative changes at multiple levels in the lumbosacral 
spine.  The overall impression was severe lumbar arthritis 
with degenerative disc disease and facet joint arthritis.  
Letters from Dr. Beranek dated in January and April 1998 
contain similar information.  

Finally, the veteran was afforded another disability 
evaluation examination by the VA in April 2000.  The report 
shows that the veteran described having daily pain which he 
said felt like a white hot needle in his back.  He said that 
it significantly limited his ability to function, that he had 
to hold on to walls and counters when he walked, and had 
numbness in both legs.  He said that he slept in a rocker, 
and was unable to lie flat.  He also said that he could not 
lift objects due to fatigue and back pain.  On examination, 
his posture was rigid and tense.  He had to have a cane for 
ambulation.  His gait was unsteady and slow, and his posture 
was stooped.  On examination of the spine, paravertebral 
spasms were noted in both the right and left sides of the 
lumbar spine.  Straight leg raises were positive for pain at 
25 degrees.  On range of motion testing, lateral bending was 
to 5 degrees with intense pain.  Extension was to 10 degrees 
with intense pain.  The veteran said that he could not do 
forward flexion.  Strength in the upper and lower extremities 
was 3/4.  Reflexes at the knee and ankle were diminished.  X-
rays of the lumbosacral spine showed severe spondylitic 
changes of the spine with scoliosis.  The diagnosis was 
severe DJD of LS spine with severe functional loss of range 
of motion.  The examiner stated that, in his opinion, after a 
discussion with an orthopedic surgeon, the veteran's 
functional loss of motion in the lumbar spine was likely a 
result of severe degenerative joint disease.  He further 
stated that it was uncertain what role the lumbosacral strain 
also played in the development of this situation.  

In reviewing the evidence, the Board finds that it 
unquestionably reflects that the veteran suffers from a great 
deal of back pain and impairment.  The Board notes, however, 
that the veteran has two back disorders, namely, his service-
connected lumbar strain and his nonservice-connected 
degenerative joint/disc disease of the spine.  The evidence 
from his treating physician discusses impairment from both 
the service-connected and nonservice connected disorders.  In 
this regard, the Board notes that the February 2000 letter 
from Dr. Beranek reflected a diagnosis of severe lumbar 
arthritis with degenerative disc disease and facet joint 
arthritis.  That is the nonservice-connected disorder.   Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.  The VA opinion of April 2000 reflects 
that the impairment which the veteran experiences is 
primarily due to the nonservice-connected disorder.  For the 
foregoing reasons, the Board finds that the lumbar strain is 
severe in degree, but is not productive of ankylosis or 
pronounced intervertebral disc syndrome.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 40 percent for a lumbar strain are not met.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected back 
strain prevents him from working.  However, as noted above, 
the impairment which prevents him from working results 
primarily from his nonservice-connected degenerative joint 
disease of the spine rather than from his service connected 
lumbosacral strain.  The decision from the Social Security 
Administration specifically states that the claim for 
benefits was granted based on degenerative arthritis of the 
dorsal and lumbar spines.  Such a nonservice-connected 
disability may not be considered when assigning the rating 
for a service-connected disability.  See 38 C.F.R. § 4.14.  
In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

An increased rating for a lumbosacral strain, currently rated 
as 40 percent disabling, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

